Case 0:20-cv-61766-RKA Document 7 Entered on FLSD Docket 11/19/2020 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA



 BRENDA K. DAVID                                               CASE NUMBER
                                                                  0:20−cv−61766−RKA
                        PLAINTIFF(S)

                              v.

 ELITE RECOVERY SOLUTIONS, INC.,

                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)

                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 Elite Recovery Solutions, Inc.




 as of course, on the date November 19, 2020.
                                                             Angela E. Noble
                                                             CLERK OF COURT

                                                             By /s/ Lisa Streets
                                                             Deputy Clerk

 cc: Judge Roy K. Altman
     Brenda K. David

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
